UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1875



ARNULFO O. LABASBAS,

                                              Plaintiff - Appellant,

          versus


RATAN KUMAR,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-05-592-1)


Submitted:   January 20, 2006             Decided:   February 8, 2006


Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arnulfo O. Labasbas, Appellant Pro Se. Jerome Peyser Friedlander,
II, FRIEDLANDER, FRIEDLANDER & EARMAN, PC, McLean, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Arnulfo O. Labasbas appeals the district court’s order

dismissing     his     civil    action    alleging      negligence,   fraud,     and

racketeering claims under Fed. R. Civ. P. 12(b)(1) and (b)(6).                    We

have    reviewed       the     record    and     find   no    reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Labasbas v. Kumar, No. CA-05-592-1 (E.D. Va. filed July 8, 2005 &

entered July 12, 2005). We dispense with oral argument because the

facts   and    legal    contentions      are     adequately    presented    in   the

materials     before     the    court    and     argument    would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                         - 2 -